DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (JP 2015-073067 A; see machine translation for English language citations; see JP document for tables/figures).
Naito teaches thermally conductive resin molded products which are oriented in the thickness direction and also contain weld line(s) formed in the thickness direction of the molded article (abstract; [0011]-[0012]). Naito teaches the products comprise a resin and a thermally conductive filler, wherein the filler is oriented in the thickness direction of the molded article and is present from 20-80 vol% ([0012]). Naito teaches the resin is selected from thermoplastics including elastomers of polyacrylics, silicone resins, etc. ([0024]-[0025]). Naito teaches the filler has an average length of 50 µm or more with an upper limit of 5000 µm, a ratio of 2 or more ([0014]; [0021]; [0028]), and is selected from 
Naito exemplifies (see example 5, [0046]) a product comprising the resin, pitch-based carbon fiber filler having a length of 3000 µm (instant first thermally conductive filler; instant aspect ratio greater than 10), and graphite filler having a length of 250 µm (instant second thermally conductive filler having a smaller particle size; instant thermal conductivity greater than 5 W/mK).
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US PGPub 2013/0203932).
Regarding claim 1, Fujisawa teaches injection molded articles having weld line(s) and comprised of a thermoplastic resin and at least one of a filler and a colored metallic pigment (abstract; [0051]), wherein the filler is oriented in a predetermined state parallel to the surface of the weld ([0011]; [0013]; FIGs). Fujisawa teaches the resin is 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 2, Fujisawa teaches the molded article as set forth above and further teaches the article has weld line(s) across the thickness of the article (see Figs 2-4).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767